DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the instant specification, as originally filed for the limitation “the NH3 is dosed in a stoichiometric excess of 6:1 relative to the H2SiF6” as required in the instant claims 26-28.  As disclosed in the instant specification, the “NH3 is dosed in a stoichiometric excess of about 20-30% by weight on FSA relative to the theoretical value (6 moles of NH3 per mole of FSA) (note PG Pub, paragraph [0052]), the excess is disclosed as a weight percent, not as a molar ratio.  The generic “stoichiometric excess” as required would include values that are lower or higher than the disclosed “20-30% by weight on FSA”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8, 16-17 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claims 1, 4 and 6,  it is unclear what is “a reaction solution, is it: 1) a mixture of the reactants (FSA and NH3) formed during the adding of reactants; 2) a mixture that is subjected to the hydrolysis, i.e. throughout the hydrolysis, the pH must remain stable at about 9, or 3) the suspension formed after the hydrolysis.  Based on the disclosure in paragraphs [0052] and [0068] of the P.G. Pub, the “reaction solution” in step (i) (i.e. the “reagents” that are added) is not the same as the “reaction solution” in step (ii) (i.e. the “dispersion” obtained from the reaction; therefore, these solutions should be named differently.
For claims 26-28, it is unclear what is required by “a stoichiometric excess of 6:1 relative to the H2SiF6”, does it require that the amount of NH3 is used 6 times the stoichiometric amount or does it require that the stoichiometric amount is 6 NH3 for 1 H2SiF6 (molar ratio is 6:1) and the amount of NH3 is used in “excess” of the stoichiometric amount.

Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8, 16-17, 21-28  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous 112 and 103 rejections are withdrawn in view of Applicants’ amendments to the claims.  However, if further amendments would be made to the claims to over the newly applied 112 rejections, new or previous art rejection(s) may be (re-)applied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        November 19, 2022